DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-20 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
3.	Claims 1-20 are rejected again on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US Patent (US 10204507) and claims 1-19 of US Patent (US 10861319).  Although the conflicting claims are not identical, they are not patentably distinct from each other because a radio frequency (RF) receiver; an alerts for one or more events in a first set of events; and a display screen configured to display a graphical user interface; a first user-selectable option associated with a first event, a second user-selectable option associated with a second event, and a plurality of different alert types; receive one or more user inputs selecting a first alert type for the first event and second alert type for the second event; receive, from one or more sensors, weather data; output, to a first display portion of the display screen, the weather data received from the one or more sensors; output, to a second display portion of the display screen, data associated with the one or more inputs; receive, via the RF receiver, a specific area message encoding (SAME) message; determine whether the SAME message indicates the first event or the second event, wherein: responsive to a determination that 
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8, 12-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Petrov (US 2011/0054776) in view of Kendall (US 2005/0273809).
As to claim 1, Petrov discloses in Location-Based Weather Update System, Method, and Device having claimed:
a.	outputting, for display to a display screen, a graphical user interface read on ¶ 0032, (the mobile computing device 12 provides a graphical user interface 38 (see FIG. 2). The user interface 38 may include a display 40 (see FIG. 5) and an input device, such as a touch screen (see FIG. 6), a mouse pointer, a keyboard, or other devices);
b.	a first user-selectable option associated with a first event, a second user-selectable option associated with a second event, and a plurality of different alert types; receiving one or more user inputs selecting a first alert type for the first event and a second alert type for the second event read on ¶ 0030 & ¶ 0040 [In other embodiments], (such as the SMS, for example, may be limited to only a subset of the mobile computing devices 12, such as mobile phones.  In one embodiment, the push alert may be a WAP Push message that displays an alert message to the user.   A push function comprises automatically routing messages, alerts, and other data to the mobile computing device 12 without requiring a request from the mobile computing device 12.   The user may also set the preferred method of receiving alerts.  For example, the user may select what kind of alerts will be issued, such as for example, audio, visual, or vibrating, when the conditions for each weather variable has been satisfied.  The user may set alert preferences via the user interface 38.  The alert preferences may be stored in a memory associated with the alert manager module 60, in the local weather and locations data cache 56, or in other memory);
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the selecting kind of alerts will be issued, such as for example, audio, visual, or vibrating, when the conditions for each weather variable of different embodiments of Petrov in order to indicate the type of weather event and in order to distinguish 
Kendall in television signal receivers having an emergency alert teaches:
c.	receiving one or more user inputs selecting a first alert type for the first event and a second alert type for the second event; receiving, via a receiver, a message; responsive to a determination that the message indicates a first event, triggering an alert system to output an alert of the first alert type, wherein the alert comprises a selectable link to additional information regarding the first event; receiving, via the receiver, a second message; determining, based on a header of the second message, whether the second message indicates the first event or the second event; and responsive to a determination that the second message indicates the second event, determining that the alert system is not to be triggered based on the second message read on Fig. 4 & ¶ 0036, (As indicated in FIG. 4, user selection of alert modes 42 and 43 causes a check mark to appear in the row corresponding to the particular event type 41. Similarly, user selection of alert mode 44 causes the term "CHIME" or "SIREN" to appear in the row corresponding to the particular event type 41. Also in FIG. 4, if a user does not want a particular event type 41 to 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the apparatus and method for providing user selectable alert modes for a television signal receiverof Kendallin order to an alert output in accordance with a user selectable alert mode corresponding to the type of emergency event and in accordance with a user selectable alert mode corresponding to the type of emergency event and provide consumers with options regarding the manner in which they are alerted in specific emergency situations.
	As to claim 2, Petrov further discloses:
a.	the first alert type comprises an audible warning read on ¶ 0040, (the user may also set the preferred method of receiving alerts.  For example, the user may select what kind of alerts will be issued, such as for example, audio, visual, or vibrating, when the conditions for each weather variable has been satisfied. The user may set alert preferences via the user interface 38. The alert preferences may be stored in a memory associated with the alert manager module 60, in the local weather and locations data cache 56, or in other memory). 
	As to claim 3, Kendall further teaches:
a.	the audible warning comprises an audio message encoded in the message read on ¶ 0021, (According to an exemplary embodiment, tuner 22 is capable of tuning audio signals on at least the following designated NWS frequencies: 162.400 MHz, 162.425 MHz, 162.450 MHz, 162.475 MHz, 162.500 MHz, 162.525 MHz and 162.550 MHz. Other frequencies may also be tuned. As previously indicated herein, such audio signals may include digitally encoded emergency alert signals). 
	As to claim 4, Kendall further teaches:
a.	the audible warning comprises an alert sound distinct from the audio message read on ¶ 0021, (according to an exemplary embodiment, tuner 22 is capable of tuning audio signals on at least the following designated NWS frequencies: 162.400 MHz, 162.425 MHz, 162.450 MHz, 162.475 MHz, 162.500 MHz, 162.525 MHz and 162.550 MHz. Other frequencies may also be tuned. As previously indicated herein, such audio signals may include digitally encoded emergency alert signals). 
As to claim 5, Petrov further discloses:
a.	the first alert type comprises a visual warning read on ¶ 0040, (the user may select what kind of alerts will be issued, such as for example, audio, visual, or vibrating, when the conditions for each weather variable has been satisfied. The user may set alert preferences via the user interface 38. The alert preferences may be stored in a memory associated with the alert manager module 60, in the local weather and locations data cache 56, or in other memory). 
As to claim 6, Petrov further discloses:
a.	outputting a link, wherein the link, when selected, provides additional information regarding one of the first event or the second event read on ¶ 0040, (the user may select what kind of alerts will be issued, such as for example, audio, visual, or vibrating, when the conditions 
As to claim 7, Petrov further discloses:
a.	the one or more user inputs are received via the display screen read on ¶ 0032, (The user interface 38 may include a display 40 (see FIG. 5) and an input device, such as a touch screen (see FIG. 6), a mouse pointer, a keyboard, or other devices. The input device may be integral with the display 40 or may be separate and configured to interact with the display. The user interface 38 may provide an interactive map 44 (see FIG. 5) that allows users to select one or more locations on the map 44. The user interface 38 may be configured to display weather data automatically, or may display updated weather data based upon the user's request). 
As to claim 8, Petrov further discloses:
a.	responsive to the determination that the message indicates a weather warning, indicate, via one or more visual indicators, that the message indicates a tornado warning read on ¶ 0008, (this is particularly true when it comes to the existence of severe weather which arises quickly without much warning, as is often the case with tornadoes.  It is well known that tornadoes and other types of severe weather can strike quickly without much prior notice.  The information provided by the television stations and networks regarding these types of severe weather are seldom provided in a real-time fashion and are generally not detailed as to the specific location or direction of the weather front.  Therefore, the public is often not given sufficient warning to adequately prepare for the weather in order to protect their property or find a safe refuge for themselves.  Moreover, the weather information that is provided is often provided on a county wide basis which, depending on the size of the county, the actual path of the severe weather 
	However, Kendall further teaches:
b.	responsive to the determination that the message indicates an event other than a tornado warning, indicate, via the one or more visual indicators, that the message indicates an event other than a tornado warning read on ¶ 0023, (decoder 26 decodes audio signals provided from demodulator 23 to thereby extract digitally encoded frequency shift keyed (FSK) signals, which represent emergency alert signals indicating an emergency event. According to this exemplary embodiment, the emergency alert signals include data comprising SAME data associated with the emergency event. SAME data comprises a digital code representing information such as the specific geographical area affected by the emergency event, the type of emergency event (e.g., tornado, toxic chemical spill, radiation leak, civil emergency, etc.), and the expiration time of the event alert. SAME data is used by the NWS and other authorities to improve the specificity of emergency alerts and to decrease the frequency of false alerts. Other data and information may also be included in the emergency alert signals according to the present invention).
As to claim 12, Petrov further discloses:
a.	receiving, via the Internet, weather information read on ¶ 0024, (The mobile computing device 12 or the web client 32 may be configured to submit requests and receive weather updates to and from the web application server 16 via a mobile phone network, the Internet, a mobile phone network with wireless application protocol (WAP), a local area network (LAN), a wide 
As to claim 13, Petrov further discloses:
a.	receiving, via one or more sensors, weather information read on ¶ 0033, (as shown in FIG. 2, the mobile computing device 12 may include the user interface 38 and a mobile device application 45. The mobile device application 45 may include a location manager module 46, location sensing modules 48a, 48b, 48c, an update request module 50, a timing module 52, a data management module 54, a local weather and locations data cache 56, a network interface 58, and an alert manager module 60). 
As to claim 14, the claim is a method claim corresponding to apparatus claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 15, the claim is interpreted and rejected as to claim 6.
As to claim 18, Petrov further discloses:
a.	the apparatus is a weather station read on ¶ 0026, (The weather data server network 14 may be configured to receive weather data, including forecasted weather data, from one or a combination of external weather sources or vendors 34, such as, for example, the National Weather Service (NWS), the National Center for Atmospheric Research (NCAR), and/or others). 
As to claim 19, Petrov further discloses:
a.	the weather station is configured to receive, via the Internet, weather information read on ¶ 0024, (The mobile computing device 12 or the web client 32 may be configured to submit requests and receive weather updates to and from the web application server 16 via a mobile 
As to claim 20, the claim is interpreted and rejected as to claim 19.

8.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Petrov in view of Kendall and further in view of Heredia (US 2014/0335823).
As to claim 9, Petrov in view of Kendall disclose all claim limitations except explicitly disclose automatically increasing a volume level associated with a speaker.
However, Heredia in management and operation of a network of wireless devices teaches:
a.	increase a volume level automatically associated with the speaker read on ¶ 0042, (Controller 104 may receive a command message instructing it to adjust the volume of audio outputs such as speaker 152 and head phone output 148. This command may be sent in order to automatically mute audio output automatically, without requiring the user to adjust the volume level manually).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to incorporate the system and method for administration and operation of one or more mobile electronic communications devices of Heredia into Petrov in view of Kendall in order to limit and control the amount of volume.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petrov in view of Kendall and further in view of Farley (US 2007/0109114).
As to claim 10, Petrov in view of Kendall disclose all claim limitations except explicitly disclose determining whether the message indicates the first event or the second event comprises analyzing a header of the message.
However, Farley in management and operation of a network of wireless devices teaches:
a.	determining whether the message indicates the first event or the second event comprises analyzing a header of the message read on ¶ 0031, (An aspect of the warning alert message may indicate a type of message and/or may indicate the issuer of the message. For example, the warning alert message may include a tag, header information, or the like to indicate the type or issuer of the message). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to incorporate the emergency warning system integrated with building hazard alarm notification system of Farley into Petrov in view of Kendall in order to indicate the type or issuer of the message. The type of message may generally relate to the type of warning. For example, the type of message may comprise a national, regional, or local warning alert message.
	As to claim 11, Kendall further teaches:
a.	the first event is a tornado warning read ¶ 0023, (the emergency alert signals include data comprising SAME data associated with the emergency event. SAME data comprises a digital code representing information such as the specific geographical area affected by the emergency event, the type of emergency event (e.g., tornado, toxic chemical spill, radiation leak, civil emergency, etc.), and the expiration time of the event alert. SAME data is used by the NWS and . 

10.	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petrov in view of Kendall and further in view of Rolf (US 2009/0316671).
As to claim 16, Petrov in view of Kendall disclose all claim limitations except explicitly disclose the apparatus is a wearable device.
However, Rolf in methods of transmitting and receiving weather teaches:
a.	the apparatus is a wearable device read on ¶ 0206, (These devices may be configured to provide the user with an audible and/or visual alert in response to certain severe weather or other national emergency situations. For example, if a user were located in a cell or geographic region in which there is a tornado watch or a tornado has been reported, an audible sound indicative of tornado would occur on the user's watch and/or cell phone irrespective of its current volume and/or sound off button. Embodiments of the may also include dynamic depictions of the alert on the user's screen). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the Method and Apparatus of Transmitting, Receiving, Displaying and Playing Weather Data of Rolf into Petrov in view of Kendall in order to provide a useful weather data to the particular users within the a user selected region and locations within the region in order to provide point specific weather data to each of the receivers based on more specific location information.
	As to claim 17, the claim is interpreted and rejected as to claim 16.

Response to Arguments
11. 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  




Citation of pertinent Prior Arts
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689